Appellant insists that his bill of exception number two complaining of argument of the district attorney should be considered, notwithstanding same does not bear the approval of the trial judge. Under the circumstances shown by the record we are not able to agree with counsel in such contention. However, we find it unnecessary to discuss the reasons for our disagreement because, if considered, the bill fails to show that objection to the argument was interposed at the time the argument was made. The record indicates that the trial court was not apprised of any objection to the argument until appellant's amended motion for new trial was presented. This was entirely too late. The court should have been apprised of the objections when the argument was made. We quote from the 4th Volume of Texas Jurisprudence, Section 41, pages 63 and 64: "Orderly procedure demands that a complaint that counsel in his argument to the jury has transcended legitimate bounds should be addressed to the trial judge, so that he may determine its propriety and counteract any injustice that may portend, and that the offending counsel himself may be accorded opportunity to withdraw any objectionable remarks. It follows that unless a timely and proper objection is made a defendant on appeal will not ordinarily be heard to complain. He is tardy if he does not object until the conclusion of the argument, until he makes a motion for a new trial, or until he prepares a bill of exception after the trial." *Page 451 
Many authorities are cited which support the text, among them being Harris v. State, 93 Tex.Crim. Rep., 249 S.W. 485; Simmons v. State, 93 Tex.Crim. Rep., 248, S.W., 392.
The motion for rehearing is overruled.
Overruled.